J. B. McPHERSON, Circuit Judge.
A motion was made to dismiss this appeal, but (as we think the decree should be affirmed) we need not' consider the ground on which the motion is based.
The facts of the dispute appear with sufficient fullness in the satisfactory opinion of the District Court. Clip, etc., Co. v. Steel, etc., Go., 209 Fed- 874. ‘ The Concrete Company seems to have been acting strictly within its legal rights, so that the only question for consideration now is whether the court below exercised its discretion properly in refusing, a preliminary injunction. An examination of the record discloses no good reason for criticism, and leads us to conclude that the decree complained of should be sustained. As appears from Judge Thompson’s opinion, the injunction was refused upon the following grounds:
“It nowhere appears on the record that the notices given to the plaintiff’s customers were not in good faith, or that they were false or malicious, or for the purpose of destroying the business of the plaintiff. To the contrary, the defendant, so far as appears, believing "its claims to be valid,' has proceeded to bring suit in this district to establish infringement. Under these circumstances, it must be held for the purposes of the present motion that the defendant is acting within its rights.”
The motion to dismiss is refused, and the decree is affirmed.